Citation Nr: 1445929	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on
appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  Subsequently, this matter was
transferred to the New Orleans, Louisiana RO.

The Board remanded this case for additional development in February 2011 and July 2013.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

In September 2013, the Veteran was afforded VA examinations which addressed the functional impact of his service-connected disabilities, separately.  However, no opinion was provided regarding the impacted of his combined service-connected disabilities.  On remand, the Veteran should be afforded a new TDIU VA examination.

Accordingly, the case is REMANDED for the following action:

1.  A VA physician should review the claims file, to include a copy of this remand, and address whether or not the Veteran's service-connected disabilities, to include such disabilities in combination, render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. If the evaluator determines that the Veteran's disabilities rendered him unemployable, then the evaluator should indicate which disabilities and their associated symptoms render the Veteran unemployable.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed. All applicable laws and regulations should be considered, to include the Veteran's argument that his farming is marginal employment. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



